Title: From James Madison to Edward Livingston, 31 October 1804 (Abstract)
From: Madison, James
To: Livingston, Edward


31 October 1804, Department of State. “I have duly received your letter of the 11th. Ult: respecting the claim of Baron Bastrip to a monopoly of the Indian Trade within a portion of Louisiana: but as Congress are soon to meet and as he looks ultimately to them for a decision, it seems unnecessary for the President at this late day to take any measures; and the more especially as the delay to act upon the original application arose principally from a concurrence in the opinion that the affair was best fitted for the consideration of the Legislature.”
